DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 7/11/2022.  
Claims 21, 28 and 35 have been canceled.  Claims 18, 25 and 32 have been amended.  

Allowable Subject Matter
Claims 18-20, 22-27, 29-34, 36 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claim 18 recites, inter alia, a system, comprising:
a computer, comprising a processor and memory and operatively coupled to a display device, the computer configured to:
	monitor at least two communication channels between one or more end user systems and one or more entity systems;
	group interaction activities of the at least two communication channels based, at least in part, on one or more keywords of the interaction activities, wherein the grouped interaction activities correspond to customer cases;
	generate a sentiment score associated with each of the interaction activities;
	trigger an alert across the one or more grouped interaction activities in response to detecting one or more alert criteria; 
	display that grouped interaction activities, the sentiment score associated with each of the interaction activities and the alert on the display device;
	identify a first communication channel of the at least two communication channels, wherein the first communication channel comprises at least one previous interaction activity;
	identify a second communication channel of the at least two communication channels, wherein the second communication channel comprises at least one recent interaction activity;
	determine the first communication channel is a higher priority communication channel than the second communication channel; and
	assign a lower response priority to the grouped interaction activities.  
Applicant’s independent claims 25 and 32 recite similar limitations as found in claim 18 above, while directed to a computer-implemented method and a non-transitory computer-readable storage medium embodied with software.  
The closest prior art of record are:
US-2015/0244657 to Ghafourifar which teaches a system (Fig. 1A) comprising:
	a computer (Fig. 1A [104/105], Fig. 2A [200], Page 2 [0024] and Page 3 [0027]), comprising a processor (Fig. 2A [210]) and memory (Fig. 2A [215]) and operatively coupled to a display device (Fig. 2A [235]), the computer configured to:
		monitor at least two communication channels between one or more end user systems and one or more entity systems; (Page 2 [0024-0025] “Third party email server 106 may be periodically pinged by sync server 105 to determine whether particular users of the multi-protocol, multi-format communication composition and inbox feed system described herein have received any new email messages via the particular third-party email services” and “Third party instant messaging server 107 may also be periodically pinged by sync server 105 to determine whether particular users of the multi-protocol, multi-format communication composition and inbox feed system described herein have received any new instant messages via the particular third-party instant messaging services”)
		group interaction activities of the at least two communication channels based, at least in part, on one or more keywords of the interaction activities (Fig. 3B, Pages 6-7 [0058] and  Page 7 [0059] i.e. “book” and “Peter Ehrmanntraut”), wherein the grouped interaction activities correspond to customer cases; (Non-functional Descriptive Material)
		trigger an alert across the one or more grouped interaction activities in response to detecting one or more alert criteria; (Page 4 [0039] “The inbox feed may also alert the user, e.g., if an email, voice message, and text have all been received in the last ten minutes from the same person--likely indicating that the person has an urgent message for the user.”, Fig. 4 [450], Pages 6-7 [0058] and Figs. 3A & 3B i.e. new messages are displayed for one or more grouped interaction threads by pulling all communications with Peter Ehrmanntraut, see Fig. 3B) and
		display the grouped interaction activities and the alert on the display device.  (Page 4 [0039] “the multi-protocol, person-centric, multi-format inbox feed 300 of FIG. 3A may provide various potential benefits to users of such a system, including: presenting email, text, voice, video, and social messages all grouped/categorized by contact (i.e., `person-centric,` and not subject-people-centric, subject-centric, or format-centric); providing several potential filtering options to allow for traditional sorting of communications (e.g., an `email` view for displaying only emails); and displaying such information in a screen-optimized feed format. Importantly, centralization of messages by contact may be employed to better help users manage the volume of incoming messages in any format and to save precious screen space on mobile devices (e.g., such a display has empirically been found to be up to six to seven times more efficient that a traditional inbox format).”, Figs. 3A, 3B, 3C, 3D & 3E, [0041-0042] and [0050-0051])
Ghafourifar differs from the claimed invention by not explicitly reciting generate a sentiment score associated with each of the interaction activities and display the sentiment score associated with each of the interaction activities; identify a first communication channel of the at least two communication channels, wherein the first communication channel comprises at least one previous interaction activity; identify a second communication channel of the at least two communication channels, wherein the second communication channel comprises at least one recent interaction activity; determine the first communication channel is a higher priority communication channel than the second communication channel; and	assign a lower response priority to the grouped interaction activities as found in the independent claims.
US-2017/0270099 to Gorny which teaches a system and method for monitoring a sentiment score of customer interactions (Abstract and Page 4 [0031]) that includes assigning sentiment scores to communications (Page 1 [0013-0014]), displaying the sentiment score (Page 5 [0042] and Fig. 4 [410]) from the various communication channels (Fig. 4 [412] and Page 9 [0070]) with the trends in communication data.  (Page 9 [0071] and Fig. 4 [414])
Gorny differs from the claimed invention by not explicitly reciting identify a first communication channel of the at least two communication channels, wherein the first communication channel comprises at least one previous interaction activity; identify a second communication channel of the at least two communication channels, wherein the second communication channel comprises at least one recent interaction activity; determine the first communication channel is a higher priority communication channel than the second communication channel; and	assign a lower response priority to the grouped interaction activities as found in the independent claims.  
US-2021/0011961 to Guan et al. teaches a system and method for content management that creates and displays relevant scores for trends/topics ([0017 & 0027]), but has an earliest effective filing date that is later than that of the instant application and is accordingly, disqualified as prior art.  
Applicant’s claims 18, 25 and 32 recite a particular combination that is neither taught nor suggested by the prior art of record and is allowed for these reasons and the reasons stated by the Applicant in the responses dated 1/21/2021, 5/5/2021, 8/30/2021, 2/4/2022, 3/1/2022 and 7/11/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646